DENY and Opinion Filed October 30, 2019




                                         S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01269-CV

                            IN RE I.C, JAMES DONDERO, Relator

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-11-16417

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Osborne
        Relator filed this original proceeding on October 17, 2019 challenging the trial court’s

September 11, 2019 temporary order arising out of a post-divorce modification suit affecting the

parent-child relationship. To be entitled to mandamus relief, relator must show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After

reviewing the petition and the mandamus record, we conclude relator has not shown he is entitled

to the relief requested.
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the

relief sought).




                                                    /Leslie Osborne/
                                                    LESLIE OSBORNE
                                                    JUSTICE



191269F.P05




                                                 –2–